Citation Nr: 1120683	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  07-31 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for endometriosis.  

4.  Entitlement to service connection for fibromyalgia.  

5.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a compromised immune system disorder claimed as caused by treatment at the Harry S. Truman VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to August 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The issues of entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, and entitlement to service connection for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not been shown to currently have GERD that is a result of her military service.  

2.  The Veteran has not been shown to currently have endometriosis that is a result of her military service.  

3.  The preponderance of the evidence is against a finding that VA treatment of the Veteran at the Harry S. Truman VA Medical Center resulted in a compromised immune system.  



CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

2.  Endometriosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2010).  

3.  The criteria for compensation pursuant to 38 U.S.C.A. § 1151 for a compromised immune system claimed as caused by treatment at the Harry S. Truman VA Medical Center are not met.  38 U.S.C.A. §§ 1151, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.361 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in April 2004, October 2006, and October 2007) specifically notified her of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate her claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence she was expected to provide; and (4) requesting the Veteran to provide any information or evidence in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of her service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and her representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the October 2006 and October 2007 VCAA letters mentioned above.  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.


GERD and Endometriosis

Background and Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for GERD or for endometriosis.  

In discussion, it is noted that the Claimant's STRs show that she had a spontaneous abortion in 1981.  She underwent dilatation and curettage of the uterus in August 1981.  During service she was treated for abdominal pain on at least two occasions.  Specifically, in November 1982 she was seen for abdominal cramping and diarrhea.  Her complaints continued about a week later.  An ultrasound showed a small cyst.  In 1984, she was diagnosed as having dysmenorrhea.  She was noted to be pregnant again in 1983 and again in 1985.  She was never diagnosed with or otherwise treated for symptoms of GERD or endometriosis during service.  

Post service records reflect that she was diagnosed as having minimal endometriosis in August 1987 for which she underwent a successful laparoscopy.  The records contain no further reference to ongoing symptoms as a result of this diagnosis or procedure.  It is noted that the Claimant underwent a total hysterectomy with bilateral salpingoophorectomy in 1999 (for which service connection is already in effect).  

Additional post service private records reflect diagnosis of peptic ulcer disease in June 1987.  She underwent an upper gastrointestinal (GI) and barium swallow in December 1989.  There was no report of a hernia or diverticulum formation.  There was no regurgitation of barium from the stomach into the esophagus, and the stomach slowed only a slight degree of spasm.  There was some prominence of the mucosa of the prepyloric segment of the stomach.  The duodenum showed no definite evidence of an ulcer crater.  GERD was not diagnosed or otherwise demonstrated at the time.  

VA treatment records in recent years that include the Veteran's list of medications include Omeprazole for GERD symptoms.  A history of this condition was noted by a VA examiner in 2006.  

The evidence of record is clear and does not reflect that the Veteran was treated for this condition during service.  Moreover, a current diagnosis of endometriosis and/or current symptoms resulting from this condition which was diagnosed and treated in 1987, is not demonstrated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current diagnosis, a claim for entitlement to service connection cannot be sustained).  

As to the claim for service connection for GERD, there was no diagnosis or other showing of this condition during service or until many years after discharge.  Thus, it cannot be found that this condition manifested in service or for many years thereafter.  Moreover, no examiner has reported a nexus between this condition and any incident of service from so many years earlier.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Final Considerations

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under Jandreau, a disorder that was indicated in the medical record to exist years after service, or a finding that one disorder is related to another disorder, is not a condition capable of lay diagnosis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Here, as discussed, the Board finds that the Veteran's lay statements are outweighed by the negative service treatment records and post-service treatment records (indicating a disorder that began years after service, or a condition that is no longer present).  The Board cannot ignore the significance of the fact that the Veteran first filed her claims for service connection in 2004, almost 20 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Indeed, to the extent that she contends that these conditions have existed since service, the Board simply does not find the Veteran to be credible.

As noted above, when there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010).  Here, there is no evidence that the Veteran's GERD and/or endometriosis were incurred or aggravated during active service or that such, if present, is related to service.  When the evidence against the claims is much greater than that in favor, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, supra.

In summary, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for GERD and for endometriosis.  The benefits sought on appeal are therefore denied.

1151 Claim

Laws and Regulations

The Veteran's claim for benefits pursuant to 38 U.S.C.A. § 1151 was filed in 2004.  38 U.S.C.A. § 1151 provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of a veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or was the result of an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).

To determine whether a Veteran has additional disability, VA compares the condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation service, or compensated work therapy program upon which the claim is based to the condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b) (2010).

Claims based on additional disability due to medical or surgical treatment must meet certain causation requirements.  38 C.F.R. § 3.361(c),(d) (2010).


Background and Analysis

In her 2004 claim, the Veteran contends that her treatment at the Harry S. Truman VAMC in the late 1990s resulted in a compromised immune system.  She believes that he has this additional disability as a result of VA care and that this is sufficient to establish causation.  Appellant has contended that the urinary tract infections were part of the compromise in the immune system.

The Veteran's claims file was reviewed by a VA examiner in October 2004 to determine if she had any immune system condition, and, if so, to provide a diagnosis.  The examiner noted that he reviewed the file.  He stated that he could not find any objective evidence that the Veteran had an "immune condition."  While she had numerous medical problems, to include psychiatric issues and diagnoses, and had been on many (24) medications over the years, he added that none of these medications were for any immune issues and none were antibiotics.  He did note that when he reviewed her gynecological notes, he found that she had had occasional yeast infections and occasional urinary tract infections, but he could not find specific documentation of overwhelming urinary tract infections or overwhelming gynecological problems other than for a hysterectomy that she had had some years ago due to fibroids.  She also had had an extensive premenstrual syndrome noted many years ago, and this had led to the hysterectomy.  Subsequently dated treatment records do not reflect treatment for or report of a compromised immune system condition.  Thus, the evidence reflects that there is no additional disability as a result of VA treatment.  The examiner also noted that there was no evidence of any improper treatment.

As to the 1151 issue before the Board, it is held that without evidence of additional disability the question whether there was VA carelessness, negligence, lack of proper skill, error in judgment, etc., need not be addressed.  Further, even assuming arguendo that the Appellant does have additional disability, there is no evidence, save for her own lay statements, showing that the disability is due to VA carelessness, negligence, lack of proper skill, error in judgment, etc.  While she may sincerely believe that she was the victim of VA negligence, as a lay person she is not competent to offer evidence on the question of VA carelessness, negligence, lack of proper skill, error in judgment, etc.  Routen, Layno, Espiritu, supra.  

The appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  Gilbert, supra.  


ORDER

Entitlement to service connection for GERD is denied.  

Entitlement to service connection for endometriosis is denied.  

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for a compromised immune system disorder claimed as caused by treatment at the Harry S. Truman VA Medical Center is denied.


REMAND

Initially, as to the claim of service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, it is noted that the Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Here, while the Veteran filed claims for major depression, PTSD, and a nervous condition, and psychiatric treatment records show that he Veteran has been diagnosed over the years with several psychiatric disabilities, including PTSD, anxiety, and depression, the Board has redefined the Veteran's psychiatric appeals.  The Veteran's claims regarding psychiatric disorders have been combined as reflected on the title page of this decision.  

In further discussion, it is concluded that as for the Veteran's claims for fibromyalgia and PTSD and major depressive disorder, a remand is required in order to afford the Veteran appropriate VA examinations to determine the nature and etiology of her disabilities.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

As for the Veteran's fibromyalgia, the Veteran has a current diagnosis of this condition.  This condition was apparently first diagnosed in 1999.  Since that time, the evidence reflects continued complaints of and treatment for the disorder.  It is noted that a VA examiner opined upon gynecological exam in July 2004 that the Veteran's fibromyalgia and her multiple other health problems could be intertwined.  As already discussed when discussing other claims, her STRs reflect treatment for various gynecological issues for which service connection has already been granted.  Specifically, it is noted service connection is in effect for a hysterectomy with hormone dysfunction due to dysmenorrhea and a 50 percent rating has been awarded.  

The Board concludes, however, that the file contains inadequate nexus evidence.  In light of the existing nexus evidence, the Board finds that this issue must be remanded for this purpose.

As for the Veteran's claim for PTSD, the Veteran was diagnosed by a VA examiner as having this condition in March 2004.  At the time of this exam, she related inservice stressors of a personal attack which she had not previously contended.  Additional VA examination was conducted in July 2004, and the examiner did not find the Veteran's contentions regarding the inservice personal attack as credible for various reasons, to include inaccurate timelines and because no contemporaneous records supported her contentions.  Thus, there are conflicting opinions regarding the appropriate psychiatric diagnoses.  Moreover, the Board is unsure if the Veteran received adequate notification as to what evidence might be submitted to show that claimed inservice attacks occurred.  

It is the Board's conclusion that a VA examination is necessary to pinpoint the etiology of the Veteran's PTSD/major depressive disorder in light of her generally traumatic lifelong experiences, to include her various inservice health problems.  

Much of the VA treatment notes pertaining to the Veteran's psychiatric problems focus on her pregnancy problems, to include her service-connected hysterectomy, and on other experiences that occurred when she was not on active service.  For example, one post service stressor involved a post service car accident in which she was driving while intoxicated which resulted in one of her children being significantly injured.  However, as her military sexual trauma has also been identified in the context of her PTSD diagnosis, a VA examination is needed to determine whether it is as likely as not that the Veteran's current condition is related to service, whether it is more likely related to other traumatic events, or whether the etiology cannot be reconciled.

Further, under 38 C.F.R. § 3.304(f)(3), VA will not deny a PTSD claim that is based on in-service personal assault without first advising the Claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  While a number of VCAA letters have been issued, the Board is not persuaded that the Veteran has been adequately notified in this regard.


Accordingly, the case is REMANDED for the following actions:

1.  With regard to the PTSD claim, send the Veteran corrective VCAA notice under 38 C.F.R. § 3.304(f)(3), that advises the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  Allow her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Afford the Veteran a VA examination to ascertain the nature and etiology of her fibromyalgia.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's currently fibromyalgia had its onset during service or is in any other way causally related to her active service or to her service-connected disabilities, to include residuals of a hysterectomy.

In rendering this opinion, the examiner should address the existing nexus opinion of record dated in July 2004.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

3.  The Veteran should be afforded a VA psychiatric examination by a VA psychiatrist or psychologist to ascertain the nature and etiology of her condition.  All indicated tests and studies (to include psychological testing, as appropriate) should be accomplished, and all clinical findings should be reported in detail.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion as to whether the Veteran entered service with a psychiatric disorder, to include PTSD and/or major depressive disorder.  If so, the examiner is requested to indicate whether any current psychiatric disorder found increased in severity during service, and if so, whether the increase in severity represented a chronic worsening of the disorder or the natural progress of the disorder.

If the Veteran did not enter service with a psychiatric disorder, the examiner is requested to offer an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that the Veteran has a psychiatric disorder that is based upon her alleged military sexual trauma or a psychiatric disorder resulting from her service-connected hysterectomy with hormone dysfunction due to dysmenorrhea.  A complete rationale should be provided for all opinions and conclusions.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.

The Veteran is hereby notified that it is her responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of her case.  The consequences of failure to report for a VA examination without good cause may include denial of her claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


